DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 Response to Amendment
In response to the amendment received on January 21, 2021:
Claims 1, 3-5 and 7-20 are pending;
The 112 rejection set forth in the previous Office Action is withdrawn;
The prior art rejections of record stand.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-5 and 7-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 19 and 20 recite that the separator starting section beings at a location corresponding to an electrode tab of the first or second current collector and that the separator starting section does not overlap with the separator finishing section along a thickness direction of the cell.  However, this limitation appears to introduce new matter into the application and appears to be contrary to the disclosed invention which appears to teach that the separator starting and finishing sections do overlap along a thickness of the cell as shown by marked-up Fig. 1 below.

    PNG
    media_image1.png
    509
    1127
    media_image1.png
    Greyscale

As can be seen by this interpretation of the disclosed invention, the cell has two major thickness directions (left to right and top to bottom of the battery of Fig. 1).  Using the left to right thickness as a thickness direction, it is apparent that the starting section of the separator and a finishing section of the separator do overlap in that thickness direction.  Furthermore, the invention only recites that the separator finishing section does not overlap with the finishing section of the first current collector in a thickness direction of the cell (direction T of the figures).  Nowhere does the disclosure describe the relationship of claims 1, 19 and 20 with respect to the separator starting section and finishing section in the manner recited in these claims.  The figures, while being a general showing as to the battery structure is not held to be definitive to support the claimed subject matter as the relative dimensions and scale of the drawings are not explicitly clear.  In addition, neither the original specification (disclosure, claims and/or drawings) sufficient teach of the separator starting section beginning at a location corresponding to an electrode tab of either current collector.  Rather in all instances, the separator starting section begins away from a location corresponding to the electrode tab of the each current collector (see marked-up Figs. 1 below).

    PNG
    media_image2.png
    553
    720
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    582
    792
    media_image3.png
    Greyscale

Similarly the claims recite that a separator finishing section having an ending edge in an outermost layer of the wound structure.  Yet in each instance, the outermost layer of the wound structure is not a separator but the current collector of one electrode.  Therefore, the ending edge of the separator is not in an outermost layer of the wound structure but is interior relative to the outermost layer (the outer current collector).
The relationship relied upon in the claims is presented in attempt to critically distinguish the instant claims from the prior art.  However, the new limitations are not held to be clearly disclosed by the originally filed application for at least those reasons discussed above.  The limitations to the separator starting section beginning at a location corresponding to an electrode tab of the first current collector, the separator starting section not overlapping in relation to the separator finishing section along a thickness direction of the cell and the ending edge being present in an outermost layer of the wound structure do not appear to be reasonably disclosed by the originally filed application.  Therefore the claims fail to meet the written description requirement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-, 7-11, 13-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (U.S. Patent Application No. 2011/0274982).
Kaneko discloses a cell, comprising: a first electrode sheet comprising: a first current collector 2; and a first active material layer 3 disposed on a surface of the first current collector 2; and a second electrode sheet comprising: a second current collector 8 comprising: a starting section; a first bending segment connected to the starting section; and a second active material layer 9 disposed on a surface of the second current collector 8; wherein a current collector opposite to the starting section and the first bending segment is configured as the second current collector (see marked-up Fig. 3 below as applied to claim 1).
As to the starting, end, the claim does not specify the structure which defines the starting end.  Therefore, in the broadest sense, the starting end can be a starting region of the first current collector and to that effect, the invention of claim 1 is still held to be anticipated by Kaneko.  The starting end does not preclude an exposed portion of the collector being included in the starting end leading up to a point where the active material is then provided on both surfaces of the current collector 3.  In the case of Kaneko, the starting end of the collector can include both the curved exposed portion leading into the simultaneous provision of active material on both sides of the collector 3 as shown in Fig. 3.  Therefore, Kaneko still anticipates this feature.

    PNG
    media_image4.png
    765
    849
    media_image4.png
    Greyscale

	As to the separator finishing section having an ending edge in an outermost layer of the wound structure, wherein the separator starting section begins at a location corresponding to an electrode tab of the first current collector or second current collector and wherein the separator starting section does not overlap with the separator finishing section along a thickness direction of the cell, see the following marked-up interpretation of Kaneko.

    PNG
    media_image5.png
    538
    760
    media_image5.png
    Greyscale

	From this interpretation of Fig. 1 of Kaneko, the separator starting section begins at a location corresponding to electrode tab 6, the separator finishing section ends at the outer region of the cell at a point prior to overlapping with the region where the separator starts (corresponding to the location of electrode tab 6).  Therefore, Kaneko still reads on the separator of claim 1.  
A separator disposed between the first electrode sheet and the second electrode sheet (see marked-up Fig. 3 as applied to claim 1).

    PNG
    media_image6.png
    649
    797
    media_image6.png
    Greyscale

The second current collector further comprises: a first intermediate segment connected to the first bending segment; a second bending segment connected to the first intermediate segment; a second intermediate segment connected to the second bending segment; and a third bending segment connected to the second intermediate segment (see Marked-up Fig. 3 below):

    PNG
    media_image7.png
    765
    849
    media_image7.png
    Greyscale

wherein no more than two layers of the separator are disposed between the starting section and the first intermediate segment (see Marked-up Fig. 3 below as applied to claim 3).

    PNG
    media_image8.png
    578
    764
    media_image8.png
    Greyscale

No more than four layers of the separator are disposed between the first intermediate segment and the second intermediate segment (see marked-up Fig. 3 as applied to claim 4).

    PNG
    media_image9.png
    578
    764
    media_image9.png
    Greyscale

The separator comprises a separator starting section, and the separator starting section extends beyond an end of the starting section of the second current collector in a winding direction of the cell (see marked-up Fig. 3 below as applied to claim 5).

    PNG
    media_image10.png
    568
    774
    media_image10.png
    Greyscale

Two surfaces of the starting section and the first bending segment are not provided with the second active material layer, and in a direction facing towards a center of the cell, a surface of the second current collector between the first intermediate segment and the third bending segment is not provided with the second active material layer (see marked-up Fig. 3 as applied to claim 7).

    PNG
    media_image11.png
    627
    789
    media_image11.png
    Greyscale

A first electrode tab 6 disposed on a surface of the first current collector; and a second electrode tab 12 disposed on a surface of the starting section of the second current collector (Fig. 3 as applied to claim 8).
The first electrode tab 6 does not overlap with the second electrode tab 12 in a thickness direction of the cell (Fig. 3 as applied to claim 9).
The first current collector 2 comprises a fourth bending segment and a finishing section, the fourth bending segment is connected to the finishing section, two surfaces of the fourth bending segment and the finishing section are not provided with the first active material layer 3, and the first electrode tab 6 is disposed on a surface of the finishing section of the first current collector (see marked-up Fig. 3 as applied to claim 10).

    PNG
    media_image12.png
    645
    843
    media_image12.png
    Greyscale

As shown above, the finishing section of the first current collector 2 does not overlap with the starting section of the second current collector 8 in a thickness direction of the cell (marked-up Fig. 3 above as applied to claim 11).
Along a winding direction of the cell, the fourth bending segment extends beyond a tail end of the second current collector, and a bending segment of the second current collector corresponding to the fourth bending segment is defined as a fifth bending segment; and the separator comprises a separator finishing section disposed between the fourth bending segment and the fifth bending segment, and the separator finishing section comprises at least two layers of the separator (see marked-up Fig. 3 as applied to claim 13).

    PNG
    media_image13.png
    634
    842
    media_image13.png
    Greyscale

In a thickness direction of the cell, the separator finishing section does not overlap with the finishing section of the first current collector (see marked-up Fig. 3 as applied to claim 14).

    PNG
    media_image14.png
    551
    839
    media_image14.png
    Greyscale

The separator starting section comprises a first separator starting segment and a second separator starting segment, and the starting section of the second current collector is disposed between the first separator starting segment and the second separator starting segment;  

    PNG
    media_image15.png
    590
    751
    media_image15.png
    Greyscale

in the winding direction of the cell, a portion from a winding start point of the first separator starting segment to a position where the first separator starting segment is bent for the first time is defined as a first separator bending segment, and a portion from a winding start point of the second separator starting segment to a position where the second separator starting segment is bent for the first time is defined as a second separator bending segment;

    PNG
    media_image16.png
    679
    844
    media_image16.png
    Greyscale

the first separator starting segment further comprises a first separator segment, a second separator segment and a third separator segment, the first separator segment is disposed between the first separator bending segment and the second separator segment, and the second separator segment is disposed between the first separator segment and the third separator segment, wherein in a thickness direction of the cell, the first separator bending segment and the second separator bending segment are respectively disposed between the first separator segment and the second separator segment (see marked-up Fig. 3 above and below as applied to claim 17).

    PNG
    media_image17.png
    679
    844
    media_image17.png
    Greyscale

A first electrode tab 6 disposed on a surface of the first current collector 2; and a second electrode tab 12 disposed on a surface of the starting section of the second current collector 8, wherein in a thickness direction of the cell, the first electrode tab and the second electrode tab do not respectively overlap with the first separator bending segment (Fig. 3 as applied to claim 18).
Kaneko discloses a battery comprising a cell, wherein the cell comprises: a first electrode sheet comprising: a first current collector 2; and a first active material layer 3disposed on a surface of the first current collector; and a second electrode sheet comprising: a second current collector 8 comprising: a starting section; and a first bending segment connected to the starting section; and a second active material layer 9 disposed on a surface of the second current collector 8; wherein a current collector opposite to the starting section and the first bending segment is configured as the second current collector (see marked-up Fig. 3 as applied to claim 19).  
As to the starting, end, the claim does not specify the structure which defines the starting end.  Therefore, in the broadest sense, the starting end can be a starting region of the first current collector and to that effect, the invention of claim 19 is still held to be anticipated by Kaneko.  The starting end does not preclude an exposed portion of the collector being included in the starting end leading up to a point where the active material is then provided on both surfaces of the current collector 3.  In the case of Kaneko, the starting end of the collector can include both the curved exposed portion leading into the simultaneous provision of active material on both sides of the collector 3 as shown in Fig. 3.  Therefore, Kaneko still anticipates this feature.


    PNG
    media_image4.png
    765
    849
    media_image4.png
    Greyscale

As to the separator finishing section having an ending edge in an outermost layer of the wound structure, wherein the separator starting section begins at a location corresponding to an electrode tab of the first current collector or second current collector and wherein the separator starting section does not overlap with the separator finishing section along a thickness direction of the cell, see the following marked-up interpretation of Kaneko.

    PNG
    media_image5.png
    538
    760
    media_image5.png
    Greyscale

	From this interpretation of Fig. 1 of Kaneko, the separator starting section begins at a location corresponding to electrode tab 6, the separator finishing section ends at the outer region of the cell at a point prior to overlapping with the region where the separator starts (corresponding to the location of electrode tab 6).  Therefore, Kaneko still reads on the separator of claim 19.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Application No. 2011/0274982) as applied to claim 10 above, and further in view of Hong et al. (U.S. Patent Application No. 2015/0064519), Ahn (U.S. Patent Application No. 2013/0045405) and either Bang et al. (KR 2008-0047153A) or Wang et al. (U.S. Patent Application No. 2018/0034109). 
Kaneko does not explicitly teach that a sum of a thickness of the first electrode tab and a thickness of the finishing section of the first current collector is h1, and a sum of a thickness of the second electrode tab and a thickness of the starting section of the second current collector is h2, an absolute value of a difference between h1 and h2 is greater than or equal to 0 mm, and less than or equal to 30 mm; or in a width direction of the cell, a distance between the first electrode tab and an end of the finishing section is greater than or equal to 3 mm, and a distance between the second electrode tab and an end of the starting section is greater than or equal to 3 mm.
With respect to the difference in height dimension:
Kaneko teaches of the positive electrode current collector being 20 microns ([0081]) and the negative electrode current collector is 10 microns (para. [0083]).  Kaneko is silent with respect to the height or thickness of the tabs.
Hong recognized that both the electrode tabs of a secondary battery can effectively have the same thickness (para. [0086]).  Providing substantially similar electrode/tab heights with nominal thickness differences would have been obvious to one of ordinary skill in the art as a design which maximized the energy density of the cell by reducing dimensional variances between the various components of a battery.  Ahn additionally taught that the first and second electrode tabs 113 and 123 can have a sufficient equal thickness to minimize electrical resistance (para. [0068]).
The concept of maximizing energy density for battery cells by minimizing or optimizing cell dimensions was well within the skill of the ordinary worker in the art at the time the claimed invention was made.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tab thicknesses of Kaneko to be the same thickness as taught by Hong and Ahn since it would have provided a suitable tab dimension for conducting electrical energy from the battery to an external load.  In providing both current collectors and tabs having nominal thickness differences as a result, the battery would have provided for improved energy density by optimizing the various dimensions of the battery accordingly and reduced differences in electrical resistance.
With respect to the distance between the first electrode tab and an end of the finishing section is greater than or equal to 3 mm, and a distance between the second electrode tab and an end of the starting section is greater than or equal to 3 mm:
The cell of Kaneko is a wound assembly wherein there is a distance between each tab 12 and 6 and the respective end of each collector 8 and 2.   Bang teaches of providing tabs a distance from respective ends of a wound cell assembly and spaced from a corresponding finishing tape 200 to reduce the overall width of the wound assembly (Figs).   Wang taught that tabs can be reasonably placed within 1/3 the total length of a given collector to the collector end (para. [0009]) to provide sufficient conductivity from the cell to an external load. Thus placing the tabs a desired distance from a given end of a respective collector can provide for optimizing cell component placement while reducing cell thickness and improving energy density.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Kaneko by placing the tabs a distance from the end of a respective current collector as taught by Bang or Wang since it would have provided for a wound cell assembly having increased energy density and reduced thickness variance and provided sufficient tab placement for good electrical conductivity from the cell to an external load. In general with respect to claiming particular ranges, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Application No. 2011/0274982) as applied to claim 10 above, and further in view of Uchida (U.S. Patent Application No. 2009/0297929), Ahn et al. (U.S. Patent Application No. 2016/0268581) or Cho et al. (U.S. Patent Application No. 2011/0244318).
Kaneko does not teach of providing an insulating or hot melt adhesive to the finishing section of the first current collector corresponding to the first electrode tab.
Uchida disclosed including protective insulating tape 25g to the finishing section of the outer current collector corresponding to the each electrode tab.  This holds the wound battery in place.  Cho teaches of an embodiment in Fig. 3 wherein a finishing tape 15 is provided at the region wherein the wound cell terminates.  Ahn teaches of providing a finishing tape 890 at the end region of the wound assembly (Fig. 9). The finishing tape holds the cell in a wound configuration, provides adhesion between the cell and battery housing and prevents movement of the battery cell within the housing.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the finishing section of the first current collector corresponding to the first electrode tab with an insulating tape as taught by Uchida, Cho or Ahn since it would have held the cell in a wound configuration, provided adhesion between the cell and battery housing and prevented movement of the battery cell within the housing. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Application No. 2011/0274982) as applied to claim 10 above, and further in view of Cho et al. (U.S. Patent Application No. 2011/0244318).
Kaneko does not teach of the end of the finishing section of the first current collector provided with a finishing tape to fix the finishing section and a hot melt adhesive disposed on a side of the cell corresponding to the finishing tape.
Cho teaches of an embodiment in Fig. 3 wherein a finishing tape 15 is provided at the region wherein the wound cell terminates.  Cho further teaches that, along the same exterior surface, a second layer 15, corresponding to the claimed hot-melt adhesive, is also provided on the same exterior side surface of the cell corresponding to the surface to which the first finishing tape is disposed (Fig. 3 as applied to claim 16).
As discussed above, the concept of providing a finishing tape to the end of the wound assembly was well known in the art as a structure for retaining the wound assembly in place.  The addition of a hot-melt adhesive to the exterior of the cell in addition to the finishing tape would have provided the additional benefit of retaining the cell in place in relation to the housing within which the cell is disposed.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Kaneko to further include two layers 15 to the exterior surface of the cell including one which finishes the end of the wound cell and a second hot-melt adhesive the same exterior side surface of the cell corresponding to the surface to which the first finishing tape is disposed as taught by Cho since it would have adhered the internal cell to the interior surface of the battery case.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Application No. 2011/0274982) in view of Mank et al. (U.S. Patent Application No. 2014/0050955).
Kaneko discloses the battery which is employed in electronic devices (para. [0003]) comprising:  a battery disposed in the housing comprising a cell, wherein the cell comprises: a first electrode sheet comprising: a first current collector 2; and a first active material layer 3 disposed on a surface of the first current collector 2; and a second electrode sheet comprising: a second current collector 8 comprising: a starting section; and a first bending segment connected to the starting section; and a second active material layer 9 disposed on a surface of the second current collector; wherein a current collector opposite to the starting section and the first bending segment is configured as the second current collector (see marked-up Fig. 3 as applied to claim 20).  
As to the starting, end, the claim does not specify the structure which defines the starting end.  Therefore, in the broadest sense, the starting end can be a starting region of the first current collector and to that effect, the invention of claim 20 is still held to be anticipated by Kaneko.  The starting end does not preclude an exposed portion of the collector being included in the starting end leading up to a point where the active material is then provided on both surfaces of the current collector 3.  In the case of Kaneko, the starting end of the collector can include both the curved exposed portion leading into the simultaneous provision of active material on both sides of the collector 3 as shown in Fig. 3.  Therefore, Kaneko still anticipates this feature.


    PNG
    media_image4.png
    765
    849
    media_image4.png
    Greyscale

As to the separator finishing section having an ending edge in an outermost layer of the wound structure, wherein the separator starting section begins at a location corresponding to an electrode tab of the first current collector or second current collector and wherein the separator starting section does not overlap with the separator finishing section along a thickness direction of the cell, see the following marked-up interpretation of Kaneko.

    PNG
    media_image5.png
    538
    760
    media_image5.png
    Greyscale

	From this interpretation of Fig. 1 of Kaneko, the separator starting section begins at a location corresponding to electrode tab 6, the separator finishing section ends at the outer region of the cell at a point prior to overlapping with the region where the separator starts (corresponding to the location of electrode tab 6).  Therefore, Kaneko still reads on the separator of claim 20.  
Kaneko does not disclose the electronic device comprising a housing with a battery disposed in the housing.	It was of routine skill in the art at the time the claimed invention was made to further include the battery within a corresponding electronic device having a housing which hosts the battery (see Mank Figs. 2 and 7).  The further modification of the battery of Kaneko for employment in a housing of an electronic device would have been notoriously well-known to the ordinary worker in the art at the time the claimed invention was made as shown by Mank since it would have provided a portable electronic device with a battery power supplied within the device.
Claims 1, 3-5, 7-11, 13-14 and 17-19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Application No. 2011/0274982) in view of Yamaguchi (U.S. Patent Application No. 2002/0004161), He et al. (WO 2017/219345A) or Lee et al. (U.S. Patent Application No. 2011/0027636).
The following rejection is presented with a narrower interpretation of the claims with respect to the starting end as being the starting edge of the starting end of the first current collector (as disclosed, but not necessarily limited by the claimed invention).
Kaneko discloses a cell, comprising: a first electrode sheet comprising: a first current collector 2; and a first active material layer 3 disposed on a surface of the first current collector 2; and a second electrode sheet comprising: a second current collector 8 comprising: a starting section; a first bending segment connected to the starting section; and a second active material layer 9 disposed on a surface of the second
current collector 8; wherein a current collector opposite to the starting section and the first bending segment is configured as the second current collector (see marked-up Fig. 3 below as applied to claim 1).

    PNG
    media_image4.png
    765
    849
    media_image4.png
    Greyscale

A separator disposed between the first electrode sheet and the second electrode sheet (see marked-up Fig. 3 as applied to claim 1).

    PNG
    media_image6.png
    649
    797
    media_image6.png
    Greyscale

As to the separator finishing section having an ending edge in an outermost layer of the wound structure, wherein the separator starting section begins at a location corresponding to an electrode tab of the first current collector or second current collector and wherein the separator starting section does not overlap with the separator finishing section along a thickness direction of the cell, see the following marked-up interpretation of Kaneko.

    PNG
    media_image5.png
    538
    760
    media_image5.png
    Greyscale

	From this interpretation of Fig. 1 of Kaneko, the separator starting section begins at a location corresponding to electrode tab 6, the separator finishing section ends at the outer region of the cell at a point prior to overlapping with the region where the separator starts (corresponding to the location of electrode tab 6).  Therefore, Kaneko still reads on the separator of claim 1.  
The second current collector further comprises: a first intermediate segment connected to the first bending segment; a second bending segment connected to the first intermediate segment; a second intermediate segment connected to the second bending segment; and a third bending segment connected to the second intermediate segment (see Marked-up Fig. 3 below):

    PNG
    media_image7.png
    765
    849
    media_image7.png
    Greyscale

wherein no more than two layers of the separator are disposed between the starting section and the first intermediate segment (see Marked-up Fig. 3 below as applied to claim 3).

    PNG
    media_image8.png
    578
    764
    media_image8.png
    Greyscale

No more than four layers of the separator are disposed between the first intermediate segment and the second intermediate segment (see marked-up Fig. 3 as applied to claim 4).

    PNG
    media_image9.png
    578
    764
    media_image9.png
    Greyscale

The separator comprises a separator starting section, and the separator starting section extends beyond an end of the starting section of the second current collector in a winding direction of the cell (see marked-up Fig. 3 below as applied to claim 5).

    PNG
    media_image10.png
    568
    774
    media_image10.png
    Greyscale

Two surfaces of the starting section and the first bending segment are not provided with the second active material layer, and in a direction facing towards a center of the cell, a surface of the second current collector between the first intermediate segment and the third bending segment is not provided with the second active material layer (see marked-up Fig. 3 as applied to claim 7).

    PNG
    media_image11.png
    627
    789
    media_image11.png
    Greyscale

A first electrode tab 6 disposed on a surface of the first current collector; and a second electrode tab 12 disposed on a surface of the starting section of the second current collector (Fig. 3 as applied to claim 8).
The first electrode tab 6 does not overlap with the second electrode tab 12 in a thickness direction of the cell (Fig. 3 as applied to claim 9).
The first current collector 2 comprises a fourth bending segment and a finishing section, the fourth bending segment is connected to the finishing section, two surfaces of the fourth bending segment and the finishing section are not provided with the first active material layer 3, and the first electrode tab 6 is disposed on a surface of the finishing section of the first current collector (see marked-up Fig. 3 as applied to claim 10).

    PNG
    media_image12.png
    645
    843
    media_image12.png
    Greyscale

As shown above, the finishing section of the first current collector 2 does not overlap with the starting section of the second current collector 8 in a thickness direction of the cell (marked-up Fig. 3 above as applied to claim 11).
Along a winding direction of the cell, the fourth bending segment extends beyond a tail end of the second current collector, and a bending segment of the second current collector corresponding to the fourth bending segment is defined as a fifth bending segment; and the separator comprises a separator finishing section disposed between the fourth bending segment and the fifth bending segment, and the separator finishing section comprises at least two layers of the separator (see marked-up Fig. 3 as applied to claim 13).

    PNG
    media_image13.png
    634
    842
    media_image13.png
    Greyscale


In a thickness direction of the cell, the separator finishing section does not overlap with the finishing section of the first current collector (see marked-up Fig. 3 as applied to claim 14).

    PNG
    media_image14.png
    551
    839
    media_image14.png
    Greyscale


The separator starting section comprises a first separator starting segment and a second separator starting segment, and the starting section of the second current collector is disposed between the first separator starting segment and the second separator starting segment;  

    PNG
    media_image15.png
    590
    751
    media_image15.png
    Greyscale

in the winding direction of the cell, a portion from a winding start point of the first separator starting segment to a position where the first separator starting segment is bent for the first time is defined as a first separator bending segment, and a portion from a winding start point of the second separator starting segment to a position where the second separator starting segment is bent for the first time is defined as a second separator bending segment;

    PNG
    media_image16.png
    679
    844
    media_image16.png
    Greyscale

the first separator starting segment further comprises a first separator segment, a second separator segment and a third separator segment, the first separator segment is disposed between the first separator bending segment and the second separator segment, and the second separator segment is disposed between the first separator segment and the third separator segment, wherein in a thickness direction of the cell, the first separator bending segment and the second separator bending segment are respectively disposed between the first separator segment and the second separator segment (see marked-up Fig. 3 above and below as applied to claim 17).

    PNG
    media_image17.png
    679
    844
    media_image17.png
    Greyscale

A first electrode tab 6 disposed on a surface of the first current collector 2; and a second electrode tab 12 disposed on a surface of the starting section of the second current collector 8, wherein in a thickness direction of the cell, the first electrode tab and the second electrode tab do not respectively overlap with the first separator bending segment (Fig. 3 as applied to claim 18).
Kaneko discloses a battery comprising a cell, wherein the cell comprises: a first electrode sheet comprising: a first current collector 2; and a first active material layer 3disposed on a surface of the first current collector; and a second electrode sheet comprising: a second current collector 8 comprising: a starting section; and a first bending segment connected to the starting section; and a second active material layer 9 disposed on a surface of the second current collector 8; wherein a current collector opposite to the starting section and the first bending segment is configured as the second current collector (see marked-up Fig. 3 as applied to claim 19).

    PNG
    media_image4.png
    765
    849
    media_image4.png
    Greyscale

As to the separator finishing section having an ending edge in an outermost layer of the wound structure, wherein the separator starting section begins at a location corresponding to an electrode tab of the first current collector or second current collector and wherein the separator starting section does not overlap with the separator finishing section along a thickness direction of the cell, see the following marked-up interpretation of Kaneko.

    PNG
    media_image5.png
    538
    760
    media_image5.png
    Greyscale

	From this interpretation of Fig. 1 of Kaneko, the separator starting section begins at a location corresponding to electrode tab 6, the separator finishing section ends at the outer region of the cell at a point prior to overlapping with the region where the separator starts (corresponding to the location of electrode tab 6).  Therefore, Kaneko still reads on the separator of claim 19.  
	Kaneko teaches of the first current collector having active material starting on both sides of the collector at the same starting point along the collector 3 but does not teach of the two surfaces of the starting end of the first current collector 3 in a winding direction of the cell provided with the first active material layer (claims 1 and 19).
With the interpretation that the starting end of the first current collector were to have no blank foil area (not have any uncoated or exposed collector leading up to the active material layers applied to the collector), such would further have been well within the skill of the ordinary worker in the art as it would have decreased the weight percentage of non-active material components in the cell and improved the energy density of the cell.
Maximizing the active material coating to the edges of a collector has long since been known in the art and is not held to be a feature outside the scope of the knowledge of one of ordinary skill in the art.  Yamaguchi, teaches of coating active material to the edges of the collector in a wound assembly.  He teaches of the first collector having active material 32 starting at the starting edge of inner start portion B2 of the first current collector 3 (Fig. 1) to improve energy density.   Lee further teaches that the first electrode starting portion can be designed such that the active material on both sides of the collector start at the starting edge of the collector with no exposed collector preceding the start of the electrode (Fig. 6).  Maximizing the coating of active material to the starting end of a wound collector would have improved energy density of the cell.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the assembly of Kaneko such that the first electrode active material coating started at the inner edge of the starting end of the collector as shown by Yamaguchi, He or Lee since it would have expectedly increased the energy density of the battery.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Application No. 2011/0274982) in view of Yamaguchi (U.S. Patent Application No. 2002/0004161), He et al. (WO 2017/219345A) or Lee et al. (U.S. Patent Application No. 2011/0027636) as applied to claim 10 above, and further in view of Hong et al. (U.S. Patent Application No. 2015/0064519), Ahn (U.S. Patent Application No. 2013/0045405) and either Bang et al. (KR 2008-0047153A) or Wang et al. (U.S. Patent Application No. 2018/0034109). 
Kaneko does not explicitly teach that a sum of a thickness of the first electrode tab and a thickness of the finishing section of the first current collector is h1, and a sum of a thickness of the second electrode tab and a thickness of the starting section of the second current collector is h2, an absolute value of a difference between h1 and h2 is greater than or equal to 0 mm, and less than or equal to 30 mm; or in a width direction of the cell, a distance between the first electrode tab and an end of the finishing section is greater than or equal to 3 mm, and a distance between the second electrode tab and an end of the starting section is greater than or equal to 3 mm.
With respect to the difference in height dimension:
Kaneko teaches of the positive electrode current collector being 20 microns ([0081]) and the negative electrode current collector is 10 microns (para. [0083]).  Kaneko is silent with respect to the height or thickness of the tabs.
Hong recognized that both the electrode tabs of a secondary battery can effectively have the same thickness (para. [0086]).  Providing substantially similar electrode/tab heights with nominal thickness differences would have been obvious to one of ordinary skill in the art as a design which maximized the energy density of the cell by reducing dimensional variances between the various components of a battery.  Ahn additionally taught that the first and second electrode tabs 113 and 123 can have a sufficient equal thickness to minimize electrical resistance (para. [0068]).
The concept of maximizing energy density for battery cells by minimizing or optimizing cell dimensions was well within the skill of the ordinary worker in the art at the time the claimed invention was made.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tab thicknesses of Kaneko to be the same thickness as taught by Hong and Ahn since it would have provided a suitable tab dimension for conducting electrical energy from the battery to an external load.  In providing both current collectors and tabs having nominal thickness differences as a result, the battery would have provided for improved energy density by optimizing the various dimensions of the battery accordingly and reduced differences in electrical resistance.
With respect to the distance between the first electrode tab and an end of the finishing section is greater than or equal to 3 mm, and a distance between the second electrode tab and an end of the starting section is greater than or equal to 3 mm:
The cell of Kaneko is a wound assembly wherein there is a distance between each tab 12 and 6 and the respective end of each collector 8 and 2.   Bang teaches of providing tabs a distance from respective ends of a wound cell assembly and spaced from a corresponding finishing tape 200 to reduce the overall width of the wound assembly (Figs).   Wang taught that tabs can be reasonably placed within 1/3 the total length of a given collector to the collector end (para. [0009]) to provide sufficient conductivity from the cell to an external load. Thus placing the tabs a desired distance from a given end of a respective collector can provide for optimizing cell component placement while reducing cell thickness and improving energy density.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Kaneko by placing the tabs a distance from the end of a respective current collector as taught by Bang or Wang since it would have provided for a wound cell assembly having increased energy density and reduced thickness variance and provided sufficient tab placement for good electrical conductivity from the cell to an external load. In general with respect to claiming particular ranges, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Application No. 2011/0274982) in view of Yamaguchi (U.S. Patent Application No. 2002/0004161), He et al. (WO 2017/219345A) or Lee et al. (U.S. Patent Application No. 2011/0027636) as applied to claim 10 above, and further in view of Uchida (U.S. Patent Application No. 2009/0297929), Ahn et al. (U.S. Patent Application No. 2016/0268581) or Cho et al. (U.S. Patent Application No. 2011/0244318).
Kaneko does not teach of providing an insulating or hot melt adhesive to the finishing section of the first current collector corresponding to the first electrode tab.
Uchida disclosed including protective insulating tape 25g to the finishing section of the outer current collector corresponding to the each electrode tab.  This holds the wound battery in place.  Cho teaches of an embodiment in Fig. 3 wherein a finishing tape 15 is provided at the region wherein the wound cell terminates.  Ahn teaches of providing a finishing tape 890 at the end region of the wound assembly (Fig. 9). The finishing tape holds the cell in a wound configuration, provides adhesion between the cell and battery housing and prevents movement of the battery cell within the housing.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the finishing section of the first current collector corresponding to the first electrode tab with an insulating tape as taught by Uchida, Cho or Ahn since it would have held the cell in a wound configuration, provided adhesion between the cell and battery housing and prevented movement of the battery cell within the housing. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Application No. 2011/0274982) in view of Yamaguchi (U.S. Patent Application No. 2002/0004161), He et al. (WO 2017/219345A) or Lee et al. (U.S. Patent Application No. 2011/0027636) as applied to claim 10 above, and further in view of Cho et al. (U.S. Patent Application No. 2011/0244318).
Kaneko does not teach of the end of the finishing section of the first current collector provided with a finishing tape to fix the finishing section and a hot melt adhesive disposed on a side of the cell corresponding to the finishing tape.
Cho teaches of an embodiment in Fig. 3 wherein a finishing tape 15 is provided at the region wherein the wound cell terminates.  Cho further teaches that, along the same exterior surface, a second layer 15, corresponding to the claimed hot-melt adhesive, is also provided on the same exterior side surface of the cell corresponding to the surface to which the first finishing tape is disposed (Fig. 3 as applied to claim 16).
As discussed above, the concept of providing a finishing tape to the end of the wound assembly was well known in the art as a structure for retaining the wound assembly in place.  The addition of a hot-melt adhesive to the exterior of the cell in addition to the finishing tape would have provided the additional benefit of retaining the cell in place in relation to the housing within which the cell is disposed.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Kaneko to further include two layers 15 to the exterior surface of the cell including one which finishes the end of the wound cell and a second hot-melt adhesive the same exterior side surface of the cell corresponding to the surface to which the first finishing tape is disposed as taught by Cho since it would have adhered the internal cell to the interior surface of the battery case.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Application No. 2011/0274982) in view of Yamaguchi (U.S. Patent Application No. 2002/0004161), He et al. (WO 2017/219345A) or Lee et al. (U.S. Patent Application No. 2011/0027636) and further in view of Mank et al. (U.S. Patent Application No. 2014/0050955).
The following rejection is presented with a narrower interpretation of the claims with respect to the starting end as being the starting edge of the starting end of the first current collector (as disclosed, but not necessarily limited by the claimed invention).
Kaneko discloses the battery which is employed in electronic devices (para. [0003]) comprising:  a battery disposed in the housing comprising a cell, wherein the cell comprises: a first electrode sheet comprising: a first current collector 2; and a first active material layer 3 disposed on a surface of the first current collector 2; and a second electrode sheet comprising: a second current collector 8 comprising: a starting section; and a first bending segment connected to the starting section; and a second active material layer 9 disposed on a surface of the second current collector; wherein a current collector opposite to the starting section and the first bending segment is configured as the second current collector (see marked-up Fig. 3 as applied to claim 20).

    PNG
    media_image4.png
    765
    849
    media_image4.png
    Greyscale

As to the separator finishing section having an ending edge in an outermost layer of the wound structure, wherein the separator starting section begins at a location corresponding to an electrode tab of the first current collector or second current collector and wherein the separator starting section does not overlap with the separator finishing section along a thickness direction of the cell, see the following marked-up interpretation of Kaneko.

    PNG
    media_image5.png
    538
    760
    media_image5.png
    Greyscale

	From this interpretation of Fig. 1 of Kaneko, the separator starting section begins at a location corresponding to electrode tab 6, the separator finishing section ends at the outer region of the cell at a point prior to overlapping with the region where the separator starts (corresponding to the location of electrode tab 6).  Therefore, Kaneko still reads on the separator of claim 20.  
Kaneko does not disclose the electronic device comprising a housing with a battery disposed in the housing.	It was of routine skill in the art at the time the claimed invention was made to further include the battery within a corresponding electronic device having a housing which hosts the battery (see Mank Figs. 2 and 7).  The further modification of the battery of Kaneko for employment in a housing of an electronic device would have been notoriously well-known to the ordinary worker in the art at the time the claimed invention was made as shown by Mank since it would have provided a portable electronic device with a battery power supplied within the device.
Kaneko teaches of the first current collector having active material starting on both sides of the collector at the same starting point along the collector 3 but does not teach of the two surfaces of the starting end of the first current collector 3 in a winding direction of the cell provided with the first active material layer (claim 20).
With the interpretation that the starting end of the first current collector were to have no blank foil area (not have any uncoated or exposed collector leading up to the active material layers applied to the collector), such would further have been well within the skill of the ordinary worker in the art as it would have decreased the weight percentage of non-active material components in the cell and improved the energy density of the cell.
Maximizing the active material coating to the edges of a collector has long since been known in the art and is not held to be a feature outside the scope of the knowledge of one of ordinary skill in the art.  Yamaguchi, teaches of coating active material to the edges of the collector in a wound assembly.  He teaches of the first collector having active material 32 starting at the starting edge of inner start portion B2 of the first current collector 3 (Fig. 1) to improve energy density.   Lee further teaches that the first electrode starting portion can be designed such that the active material on both sides of the collector start at the starting edge of the collector with no exposed collector preceding the start of the electrode (Fig. 6).  Maximizing the coating of active material to the starting end of a wound collector would have improved energy density of the cell.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the assembly of Kaneko such that the first electrode active material coating started at the inner edge of the starting end of the collector as shown by Yamaguchi, He or Lee since it would have expectedly increased the energy density of the battery.
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.
	Applicant alleges  that Kaneko does not disclose the subject matter of the claims with respect to the finishing section and starting section of the separator and unduly interprets Kaneko as shown in marked-up Fig. 3 (see page 11 of the response filed on January 21, 2021).  
	The Examiner respectfully disagrees with Applicant interpretation of Kaneko as being a narrow interpretation of the reference.
	While the claims recite a starting section and finishing section and the two not overlapping along  thickness direction of the cell, the claim does not define the starting section and finishing section such that only Applicant’s interpretation of Kaneko can be applied to the claims.
	Notably, in a different interpretation, the teachings of Kaneko are still held to apply to this relationship.
As to the separator finishing section having an ending edge in an outermost layer of the wound structure, wherein the separator starting section begins at a location corresponding to an electrode tab of the first current collector or second current collector and wherein the separator starting section does not overlap with the separator finishing section along a thickness direction of the cell, see the following marked-up interpretation of Kaneko.

    PNG
    media_image5.png
    538
    760
    media_image5.png
    Greyscale

	From this interpretation of Fig. 1 of Kaneko, the separator starting section begins at a location corresponding to electrode tab 6, the separator finishing section ends at the outer region of the cell at a point prior to overlapping with the region where the separator starts (corresponding to the location of electrode tab 6).  Therefore, Kaneko still reads on the separator of claims 1, 19 and 20 wherein the separator finishing section and separator starting section do not overlap.  
 	Accordingly, Kaneko is still held to apply to the claimed invention for at least the reasons above and the rejections stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 9,040,202 discloses a wound battery assembly wherein the starting and ending points of the separators do not overlap in the thickness direction corresponding to the flat region of the wound battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725